         Case 1:19-mc-00100-KBJ Document 2 Filed 06/12/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


                                       )
In re: Subpoena Duces Tecum to Verizon )          Misc. Case No. 19-0100 (KBJ)
Wireless                               )
                                       )


                  ORDER REGARDING POTENTIAL TRANSFER
                        OF THIS SUBPOENA DISPUTE

       Federal Rule of Civil Procedure 45 dictates the appropriate venue for the

issuance of a subpoena to produce materials or to permit inspection in a civil case, see

Fed. R. Civ. P. 45(a)(2) (explaining that such a subpoena “must issue from the court

where the action is pending”), as well as for the litigation of objections thereto, see id.

at 45(d)(2)(B)(i) (“[The] serving party may move the court for the district where

compliance is required for an order compelling production or inspection.”). However,

with respect to objections to a properly issued subpoena, Rule 45(f) permits the court

where compliance is required to transfer a subpoena-related motion to the court that

issued the subpoena “if the person subject to the subpoena consents or if the court finds

exceptional circumstances.” Id. at 45(f).

       The instant Court has received a motion to quash filed by petitioner Joseph

Ghattas concerning a subpoena issued to a third party (Verizon Wireless), in connection

with Hispanic National Law Enforcement Association NCR, et al. v. Prince George’s

County Maryland, et al., No. 8:18-cv-03821 (TDC) (D. Md.). Consistent with Rule

45(f), this Court will order Petitioner to file a notice information this Court whether he

consents to transfer of this subpoena dispute to the court that issued the subpoena (i.e.,

the United States District Court for the District of Maryland).
         Case 1:19-mc-00100-KBJ Document 2 Filed 06/12/19 Page 2 of 2



      Therefore, it is hereby

      ORDERED that, on or before June 21, 2019, Petitioner shall file a notice

regarding whether he consents to the transfer of this matter to the United States District

Court for the District of Maryland.



DATE: June 12, 2019                      Ketanji Brown Jackson
                                         KETANJI BROWN JACKSON
                                         United States District Judge




                                            2
